 Case 1:19-cr-00362-SEB-TAB Document 64 Filed 01/07/21 Page 1 of 2 PageID #: 306
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA

 UNITED STATES OF AMERICA                                    Case No. 1:19-cr-362-SEB-TAB-01

                                                             ORDER ON MOTION FOR
 v.                                                          SENTENCE REDUCTION UNDER
                                                             18 U.S.C. § 3582(c)(1)(A)
 MARCUS DILLARD                                              (COMPASSIONATE RELEASE)

       Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction in

sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided in 18

U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

☐ DENIED.

☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se motion that the Court construes as a

Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). On its face, Defendant's motion

does not show that he is entitled to compassionate release under § 3582(c)(1)(A). Accordingly, his

motion, dkt. [63], is denied without prejudice. If Defendant wishes to renew his motion, he may do so

by completing and returning the attached form motion. (Motion for Sentence Reduction Pursuant to 18

U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner)). If Defendant renews his motion,

he must explain what facts, if any, have changed since the Court denied his requests for release from

pre-trial detention in April 2020, see dkts. 40, 44 (finding that no combination of conditions exists that

will ensure the safety of the community if Defendant is released), and sentenced him in June 2020, see

dkts. 49, 50.

IT IS SO ORDERED.



         1/7/2021
Date: _____________                                    _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana
 Case 1:19-cr-00362-SEB-TAB Document 64 Filed 01/07/21 Page 2 of 2 PageID #: 307
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

Distribution:

Marcus Dillard
Reg. No. 17281-028
FCI Memphis
Federal Correctional Institution
P.O. Box 34550
Memphis, TN 38184

All Electronically Registered Counsel
